Citation Nr: 1448333	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-42 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

 Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active duty from June 1981 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2008, the Veteran testified before a Decision Review Officer at the RO.  A copy of the hearing transcript is of record.

In an April 2012 rating decision, the RO granted service connection for tinnitus, secondary to military noise exposure.  Such award represents a complete grant of the benefit sought with respect to the tinnitus claim.

In June 2014, the Veteran executed a power of attorney (POA) in favor of the Illinois Department of Veterans, thereby revoking his prior POA with the Veterans of Foreign Wars of the United States. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain an addendum with regard to the etiology of the Veteran's bilateral sensorineural hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (requiring that VA ensure the adequacy of a VA examination that has been provided).

In March 2012, the Veteran underwent a VA audiologic examination.  The examiner determined that the Veteran's bilateral hearing loss is less likely related to his military service.  The examiner noted that the 1985 separation examination report for the left ear shows no significant threshold shift as compared to the enlistment audiogram.  The examiner also noted that the 1985 separation examination report 1985 for the right ear shows normal hearing at all frequencies.  

The March 2012 VA opinion is inadequate for a number of reasons.  First, although the Veteran's hearing at service separation was normal as defined by VA regulations for purposes of awarding compensation benefits, the puretone thresholds in his right ear at 1000 and 3000 Hz registered at 25 dB, and puretone thresholds in his left ear at 500 Hertz registered at 25 dB, and at 1000 and 2000 Hertz, they registered at 30 dB; those audiometric results document some hearing loss consistent with generally accepted norms.  Hensley, supra.  (The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss). 

Second, the March 2012 VA examiner essentially based the opinion solely on the notion that the Veteran's hearing was for VA purposes normal during his military service, which is contrary to the Court's holding in Hensley v. Brown, 5 Vet. App. 155 (1993).  Because a Veteran does not meet VA standards for hearing loss at service separation does not rule out the possibility that hearing loss diagnosed years later may be related to an in-service injury.  Hensley at 159. 

Third, the Board observes that service connection for tinnitus is currently in effect based on findings from the same March 2012 VA examiner who related tinnitus to the noise exposure during service, and this finding of in-service noise exposure is in direct conflict with the examiner's statement that there is no indication of noise exposure or acoustic trauma, as it relates to the hearing loss.

Lastly, the Board notes that the Veteran initially requested a personal hearing before a Veterans Law Judge (VLJ) on his 2009 substantive appeal.  He later cancelled the hearing request in December 2013.  However, on August 2014 correspondence to the Veteran, the RO stated that he was on the "Travel Board" list for a hearing and asked that he clarify what type of hearing he would like, if any.  There is no indication that he has responded to this letter.  Clarification is therefore necessary.
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify whether or not he wishes to testify at a personal hearing (e.g., Travel Board, video conference).  If he so desires, take appropriate action to afford the Veteran a hearing requested before a VLJ.  A copy of the letter advising the Veteran of the time and place to report should be associated with the claims file.

2.  Return the Veteran's entire claims file to the audiologist who conducted the March 2012 VA audiology examination (or a suitable substitute if that VA medical provider is unavailable) for an addendum to clarify whether the Veteran's bilateral hearing loss is related to acoustic trauma in service. 

Although a complete review of the claims file is imperative, attention is called to the following:

* The May 1985 separation audiologic report.

* The Veteran's DD-214 reflecting an MOS as a cannon crewman.

* The March 2012 VA opinions regarding the etiology of both hearing loss and tinnitus.  

* The examiner is reminded that pursuant to Hensley, supra, the threshold for normal hearing is between 0 and 20 decibels and anything above 20 decibels indicates some degree of hearing loss.

Thereafter, the examiner is asked to respond to the following:

a.  If, after review of the evidence, the previous March 2012 opinion is determined to be incorrect, then the audiologist must provide a new opinion as to whether the current bilateral hearing loss had its onset in service or is otherwise related to service.     

b.  The examiner is also asked to comment on the Veteran's report of having experienced hearing loss since service discharge.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.
If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  Thereafter, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought remains denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



